   Case: 1:18-cv-01328 Document #: 113 Filed: 07/29/21 Page 1 of 7 PageID #:1283



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 MILDRED CHATMAN,                                 )
                                                  )
                      Plaintiff,                  )
                                                  )      No. 18-cv-01328
                       v.                         )
                                                  )      Judge Marvin E. Aspen
 BOARD OF EDUCATION OF THE CITY                   )
 OF CHICAGO,                                      )
                                                  )
                      Defendant.                  )

                            MEMORANDUM OPINION AND ORDER

MARVIN E. ASPEN, District Judge:

       Before us is a motion brought by Defendant Board of Education of the City of Chicago

(“BOE”) under Federal Rule of Civil Procedure 54(d) seeking an award of $894.80 in costs.

(Dkt. No. 103, Mot.) For the following reasons, we grant BOE’s motion in part and award BOE

$795.80 in costs.

                                        BACKGROUND

       After BOE failed to hire her for several open positions, Plaintiff Mildred Chatman sued

BOE for age discrimination, race discrimination, and retaliation. (Dkt. No. 16, First Am.

Compl., ¶¶ 1, 23, 27–41.) We entered summary judgment in BOE’s favor on every claim (Dkt.

Nos. 101, 102), and the Seventh Circuit affirmed our judgment. Chatman v. Bd. of Educ. of City

of Chi., --- F.4th ----, 2021 WL 3046819 (7th Cir. July 20, 2021).

                                      LEGAL STANDARD

       In general, a district court should award costs to the prevailing party. Fed. R. Civ. P.

54(d)(1); Weeks v. Samsung Heavy Indus. Co., 126 F.3d 926, 944–45 (7th Cir. 1997). A

prevailing party can recover costs that (1) fall within the scope of 28 U.S.C. § 1920; and (2) are
   Case: 1:18-cv-01328 Document #: 113 Filed: 07/29/21 Page 2 of 7 PageID #:1284




“reasonable and necessary to the litigation.” Little v. Mitsubishi Motors N. Am., Inc., 514 F.3d

699, 702 (7th Cir. 2008); Winniczek v. Nagelberg, 400 F.3d 503, 504 (7th Cir. 2005). The “party

seeking an award of costs carries the burden of showing that the requested costs were necessarily

incurred and reasonable.” Trs. of Chi. Plastering Inst. Pension Tr. v. Cork Plastering Co., 570

F.3d 890, 906 (7th Cir. 2009). “If the prevailing party satisfies that burden, the burden shifts to

the opposing party to show that the costs are inappropriate.” Johansen v. Wexford Health

Sources, No. 15-cv-2376, 2021 WL 1103349, at *1 (N.D. Ill. Mar. 23, 2021).

                                             ANALYSIS

       Because BOE obtained summary judgment in its favor on all of Chatman’s claims, it is

the prevailing party in this litigation. Weeks, 126 F.3d at 944. Accordingly, there is a “strong

presumption” that BOE will recover its costs. Id. at 945. Even so, and despite Chatman’s failure

to respond to BOE’s request for costs, we still must independently determine “whether the costs

are allowable and, if so, whether they are both reasonable and necessary.” Cervantes v. Ardagh

Grp., No. 16 C 11080, 2019 WL 1923395, at *2 (N.D. Ill. Apr. 30, 2019) (quoting Soler v.

Waite, 989 F.2d 251, 255 (7th Cir. 1993)).

       BOE asks us to award it $894.80 in court reporter fees and transcript costs. (Mot. at 2.)

Specifically, BOE seeks to recover: (1) $81.75 for the cost of obtaining a transcript of a

December 18, 2019 hearing before the magistrate judge; (2) $613.05 for the cost of obtaining the

transcript of Chatman’s deposition; and (3) $200.00 for the attendance fee of the court reporter at

Chatman’s deposition. (Id. at 3–4; Dkt. 103-2, Mot. Ex. B, at 2–3.)

       We begin with the costs associated with Chatman’s deposition. Under § 1920, a

prevailing party can recover costs “for printed or electronically recorded transcripts necessarily

obtained for use in the case.” 28 U.S.C. § 1920(2). It was certainly necessary for BOE to depose

Chatman—the individual accusing it of discrimination—so obtaining the transcript of her


                                                 2
    Case: 1:18-cv-01328 Document #: 113 Filed: 07/29/21 Page 3 of 7 PageID #:1285




deposition is covered by § 1920(2). See Williams v. Patton, 761 F. App’x 593, 597 (7th Cir.

2019) (“Obtaining a transcript of the plaintiff’s deposition is a necessary part of the defense

case.”). Section 1920(2) also permits BOE to recover the court reporter’s attendance fee for

Chatman’s deposition. Extra Equipamentos E Exportação Ltda. v. Case Corp., 541 F.3d 719,

727 (7th Cir. 2008).

       Our District’s Local Rules, however, limit how much BOE can recover for these costs.

Under Local Rule 54.1, the costs of a deposition transcript “shall not exceed the regular copy rate

as established by the Judicial Conference of the United States and in effect at the time the

transcript or deposition was filed unless some other rate was previously provided for by order of

court.” N.D. Ill. L.R. 54.1(b). Similarly, although “[c]ourt reporter appearance fees may be

awarded in addition to the per page limit,” these fees cannot “exceed the published rates on the

Court website unless another rate was previously provided by order of court.” Id. Because we

did not establish any other transcript rate or court reporter appearance fee for this litigation, the

rates established by the Judicial Conference and the Court’s website govern.

       Since at least March 2018, the Judicial Conference’s maximum allowable rate for an

ordinary (thirty-day) transcript has been $3.65 per page. 1 For Chatman’s deposition, which took

place on December 23, 2019, the court reporter charged $613.05 for a 183-page transcript, which

works out to $3.35 per page. (Mot. Ex. B at 3.) This is less than the maximum allowable rate, so

BOE is entitled to the entire $613.05 cost for the deposition transcript.




1
  Federal Court Reporting Program, United States Courts, https://www.uscourts.gov/services-
forms/federal-court-reporting-program#rates (last visited July 28, 2021) (hereinafter, “Judicial
Conference Rates”); https://www.ilnd.uscourts.gov/_assets/_documents/_forms/
_clerksoffice/rules/admin/pdf-orders/TRANSCRIPT%20RATES.pdf (Mar. 30, 2018
memorandum setting forth maximum transcript rates).

                                                   3
    Case: 1:18-cv-01328 Document #: 113 Filed: 07/29/21 Page 4 of 7 PageID #:1286




       But BOE is not entitled to the entire $200.00 court reporter attendance fee. Our District’s

website limits the court reporter attendance fee to $110.00 for up to four hours. 2 Because the

court reporter attended Chatman’s deposition for four hours (Mot. Ex. B at 3), BOE is entitled to

recover only $110.00 for the court reporter’s attendance fee.

       That brings us to the last requested cost—the cost for the December 18 hearing transcript.

On December 18, 2019, the magistrate judge for this case held a hearing on a motion to compel

filed by BOE. (Dkt. No. 64.) Later that day, the magistrate judge issued a minute entry stating:

“For the reasons stated in open court, Defendant’s Motion to Compel [57] is granted in part and

denied in part. Plaintiff’s Rule 26(a)(1) disclosures and revised answers to interrogatories are

due by 12/20/2019.” (Dkt. No. 65.) The same day, BOE ordered a three-day transcript of the

hearing, which cost $81.75 (15 pages x $5.45 per page). (Mot. Ex. B at 2.) BOE received the

transcript on December 20. (Id.)

       The Seventh Circuit has long recognized that § 1920(2) encompasses “trial transcripts

and transcripts from other court proceedings necessarily obtained for use in the case.” Majeske

v. City of Chicago, 218 F.3d 816, 825 (7th Cir. 2000). To be recoverable as a cost, a hearing

“transcript need not be absolutely indispensable”; it only needs to be “‘reasonably necessary’ to

the case at the time it was” ordered. Id. (internal quotation marks omitted); Cengr v. Fusibond

Piping Sys., Inc., 135 F.3d 445, 455 (7th Cir. 1998). Where a party seeks to recover costs for an

expedited transcript, it must also show that the expedited basis was reasonable and necessary.

Hillmann v. City of Chicago, 04 C 6671, 2017 WL 3521098, at *7 (N.D. Ill. Aug. 16, 2017).




2
 Transcript Rates, Northern District of Illinois,
https://www.ilnd.uscourts.gov/Pages.aspx?rsp2kxYIAI6Z3skP0PESA+q3bXKkfRyo (last visited
July 28, 2021).

                                                 4
   Case: 1:18-cv-01328 Document #: 113 Filed: 07/29/21 Page 5 of 7 PageID #:1287




        BOE argues that the December 18 hearing transcript was necessary to determine whether

Chatman fully complied with the magistrate judge’s order because the magistrate judge’s verbal

rulings “thoroughly explained the Court’s reasoning” and “provided significant detail regarding

which Interrogatories had to be amended” and “what additional information was required,”

whereas the subsequent minute entry did not. (Mot. at 3.) We agree that it was reasonably

necessary for BOE to obtain the December 18 hearing transcript. At the hearing, the magistrate

judge did not simply state which portions of BOE’s motion he was granting and then end the

proceeding; he addressed more than a dozen interrogatory responses and explained why each

response was adequate or not. (Dkt. No. 103-1, Mot. Ex. A, at 3–12.) Moreover, because the

magistrate judge did not issue a written order or opinion that set forth these explanations, the

hearing transcript was the only written record of them. It was sensible for BOE to want this

record on hand when evaluating whether Chatman’s updated discovery responses fully complied

with the magistrate judge’s rulings. See Hillmann, 2017 WL 3521098, at *6 (“It is not unusual,

and constitutes a reasonable step for careful litigants, to obtain transcripts of pretrial conferences

. . . where pretrial issues are resolved orally by the court rather than in written orders[.]”); Allen

v. City of Chicago, No. 09 C 243, 2013 WL 1966363, at *3 (N.D. Ill. May 10, 2013) (“The costs

incurred for the pretrial conference transcripts are reasonable; the court issued a series of oral

rulings on motions in limine, jury instructions, exhibit and witness lists, and other pretrial

matters, making it reasonably necessary for the [defendant] to obtain these transcripts to prepare

effectively for trial.”).

        BOE, however, has not demonstrated that the three-day expedited basis was reasonably

necessary. See Trs. of Chi. Plastering Inst. Pension Tr., 570 F.3d at 906; Hillmann, 2017 WL

3521098, at *7. According to BOE, it needed to obtain the December 18 hearing transcript




                                                   5
   Case: 1:18-cv-01328 Document #: 113 Filed: 07/29/21 Page 6 of 7 PageID #:1288




within three days because Chatman’s deposition was scheduled for Monday, December 23 (three

days after the December 20 due date for Chatman’s updated discovery responses) and “waiting

to order the transcript until [Chatman] provided the requisite responses[] would have prejudiced

[BOE] if it needed to seek emergency relief before or during [Chatman’s] deposition.” (Mot. at

3.) But BOE does not explain how it would have been prejudiced by not having the December

18 hearing transcript before Chatman’s deposition or what type of “emergency relief” it may

have had to seek before or during the deposition. (See id.) We will not speculate as to what this

prejudice or emergency relief might be. See Am. Safety Cas. Ins. Co. v. City of Waukegan, No.

07 C 1990, 2011 WL 6378817, at *5 (N.D. Ill. Dec. 20, 2011) (“While there may be some

plausible reason why [the party moving for costs] needed the transcript, it has not articulated one

and the Court need not speculate.”).

       Even though obtaining the December 18 hearing transcript within three days was not

reasonably necessary, we conclude that obtaining the transcript within seven days would have

been reasonably necessary. Discovery in this case closed on Monday, January 6, 2020. (Mot.

Ex. A at 12; Dkt. No. 53.) If BOE had deemed Chatman’s updated discovery responses

inadequate and wanted to rely upon the December 18 hearing transcript to bring that to the

magistrate judge’s attention in a motion—which is reasonable—it would have needed to obtain

the transcript sufficiently ahead of the January 6 discovery cut-off. Requesting an ordinary

transcript turnaround, i.e., within thirty days, would not have worked because BOE might not

have received the transcript until well after the discovery cut-off. See Judicial Conference Rates.

The next quickest turnaround is fourteen days, id., but this also would have been problematic

because BOE might not have received the transcript until Wednesday, January 1, 2020, only

three business days before the Monday, January 6 deadline. Especially given the holiday season,




                                                 6
   Case: 1:18-cv-01328 Document #: 113 Filed: 07/29/21 Page 7 of 7 PageID #:1289




it would have been reasonably necessary for BOE to request the December 18 hearing transcript

for a seven-day turnaround so that it had the transcript with enough time to bring any necessary

motion before the January 6, 2020 discovery deadline. Thus, we will award BOE costs for the

December 18 hearing transcript at the seven-day expedited transcript rate, which amounts to

$72.75 (15 pages x $4.85 per page). See id.; Hillmann, 2017 WL 3521098, at *7 (awarding costs

for a transcript based on the ordinary, non-expedited rate where the transcript’s expedited basis

was unnecessary).

                                         *       *      *

        In total, we award BOE $795.80 in costs: $613.05 for Chatman’s deposition transcript,

$110.00 for the court reporter’s attendance at Chatman’s deposition, and $72.75 for the transcript

of the December 18, 2019 hearing before the magistrate judge.

                                         CONCLUSION

        For the following reasons, we grant BOE’s motion in part and award BOE $795.80 in

costs. It is so ordered.



                                                     ______________________________
                                                     Honorable Marvin E. Aspen
                                                     United States District Judge


Dated: July 29, 2021




                                                 7
